Citation Nr: 0915054	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for scarlet fever 
residuals, claimed as rheumatic fever.

2.  Entitlement to service connection for heart disease, to 
include rheumatic heart disease, tachycardia, coronary artery 
disease with bypass surgery, pericardial effusion, atrial 
fibrillation, congestive heart failure, and valvular heart 
disease.

3.  Entitlement to service connection for arthritis of the 
knees, claimed as knee replacements.

4.  Entitlement to service connection for arthritis of the 
hips, claimed as hip replacements.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as pulmonary problems.

6.  Entitlement to service connection for a weakened 
diaphragm.

7.  Entitlement to service connection for residuals of a 
colonoscopy.

8.  Entitlement to service connection for residuals of aortic 
abdominal and pelvic aneurysms.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from February 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The Board notes that in January 2008, the Veteran requested a 
hearing before a decision review officer (DRO) at the RO.  He 
did not request a hearing before a Veterans Law Judge.  In 
February 2008, the Veteran's representative contacted the RO 
and requested postponement of the scheduled hearing, due to 
the Veteran's illness.  That same month, the Veteran 
contacted the RO and stated that such postponement was 
"indefinite."  This has been accepted as a withdrawal of 
the request for hearing, as the Veteran has not stated that 
he wished to reschedule.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement accompanying the Veteran's application for 
compensation benefits, he indicated that all listed 
conditions were being claimed as related to a "rheumatic 
fever" infection in service.

A review of service medical records reveals that the Veteran 
was in fact treated for Scarlet fever in service, from 
February 1945 to March 1945.  While this is not the exact 
condition alleged by the Veteran, under a liberal reading and 
resolving all doubt in favor of the Veteran, VA must presume 
that this is the in-service disease he referred to in his 
claim.

Extensive private medical records showing current diagnoses 
of or treatment for all the claimed disabilities has been 
submitted and is associated with the claims file.  No private 
doctor, however, has addressed the underlying etiology of the 
current conditions, particularly the role, if any, that the 
in-service infection may have played.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of an in-service disease and evidence 
of current disabilities.  There is an absence of competent 
evidence regarding the relationship of the two.  Competent 
evidence on this point must be medical in nature; a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Competent medical evidence is evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).

A remand is therefore required for an examination and to 
obtain a medical opinion regarding the etiology of all 
claimed conditions.

Further, the Board notes that the RO at no point considered 
the Veteran's very specific allegation that all currently 
claimed disabilities are secondary to the in-service 
infection.  The RO failed to provide notice under the VCAA of 
the elements of service connection under this theory, or even 
to adjudicate the claim under such.  Proper notice is 
therefore required on remand.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
VCAA notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(regarding procedures for assigning 
effective dates and evaluations).  Notice 
should specifically address the elements 
of a claim for secondary service 
connection.

2.  Schedule the Veteran for VA general 
medical examination.  The claims file must 
be reviewed in conjunction with the 
examination.  The examiner should be asked 
to identify all current chronic diseases 
or disabilities, and should be asked to 
opine as to whether it is at least as 
likely as not that any currently diagnosed 
condition is etiologically related to in-
service diagnosis and treatment of scarlet 
fever.  The examiner should conduct all 
testing necessary to render an opinion 
with regard to each claimed disability, to 
include provision, at the RO and doctor's 
discretion, of more specialized 
examinations (e.g., heart examination, 
infectious disease examination, 
respiratory examination, etc.).

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




